Judgment and order as to defendants Upson affirmed, with costs, and as to defendant McWilliams reversed on the facts and a new trial granted, with costs to the appellant to abide the event, on the ground that the finding of the jury that the defendant McWilliams was negligent was against the weight of the evidence. All concur. (The judgment is for plaintiff in an automobile negligence action. The order denies a motion for a new trial on the minutes.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.